DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 10/04/2021. Claims 16, 17, 21, 23 and 27 were amended. Claims 44-49 were newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 is rejected because it appears to be inconsistent with claim 45. Specifically, claim 46 discloses that “the second lumen is configured to be used to introduce fluid into the patient while the first lumen is used to withdraw fluid from the patient.” However, claim 45, upon which claim 46 depends, recites the opposite 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-20 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moehle (U.S. Pub. 2009/0118661 A1, hereinafter “Moehle") in view of McKinnon et al (U.S. Pub. 2010/0324503 A1, hereinafter “McKinnon”).
Regarding claims 16 and 18-20, Moehle discloses a medical catheter 10 (Fig. 1) comprising:
an elongate catheter body 11 (Fig. 16c) defining a pair of lumens 12, 14 (Figs. 2, 2A, 2B), a longitudinal axis “K” (Fig. 4), and a pair of diametrically opposed side openings 660, 662 (Fig. 14A), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see para [0074]), wherein each side opening has a proximal end (located away from distal tip 650B) and a distal end (located proximate to distal tip 650B), a first side, a second side, wherein the first and second sides extend from the respective proximal end to the respective distal end, and wherein the proximal and distal end of each side opening is rounded (as clearly illustrated in Fig. 14A).

McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen. McKinnon is concerned with an intravenous catheter that reduces the high exit velocity of a fluid from side openings in the catheter (see para [0010]). McKinnon discloses that high exit velocity of fluid in a conventional intravenous catheter is undesirable for numerous reasons (see paras [0008]-[0010]), including undesirable backpressure in the catheter causing pump inefficiency or system failure, recoil force that may cause undesirable catheter tip displacement, or the undesirable piercing of the vein wall due to the pressure of the jet exiting the catheter. To reduce the high exit velocity, McKinnon discloses a shape designed to increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]). The shape has a “tear-drop” configuration (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the distal end of the respective side opening (due to the proximal taper of the tear-drop shape).

Regarding claim 17, Moehle discloses that the elongate catheter body comprises a septum 890 (Fig. 16B) defining at least a portion of each of the pair of lumens, the septum extending parallel to the longitudinal axis (see Figs. 16B, 16C), wherein the elongate catheter body is symmetrical about a plane defined by the septum (see Fig. 16B).
Regarding claim 44, Moehle discloses that the pair of lumens extends a length of the medical catheter (see Fig. 1A; the lumens must extend the length of the catheter in order to properly withdraw or introduce blood to the patient via the dialysis machine).
Regarding claims 45 and 46, Moehle discloses that the pair of lumens comprises a first lumen 12 and a second lumen 14, such that the first lumen is configured to be .

Claims 16, 18-20, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (U.S. Pat. 5,984,908, hereinafter “Davis”) in view of McKinnon et al (U.S. Pub. 2010/0324503 A1).
Regarding claim 16 and 18-20, Davis discloses a medical catheter 30 (Fig. 2) comprising: 
an elongate catheter body 40 (Fig. 1) defining a pair of lumens 42 (see Fig. 7 illustrating six lumens where at least a pair of lumens is defined in diametric opposition), a longitudinal axis, and a pair of diametrically opposed side openings 34 (i.e., side openings 34 are associated with each lumen 42, where diametrically opposed side openings are associated with diametrically opposed lumens 42), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see Fig. 2 illustrating the side openings 34 into the lumens 42), 
wherein the lumens of the pair of lumens define separate pathways parallel to the longitudinal axis (see Fig. 2 illustrating that the lumens 42 are parallel to the longitudinal axis and are separated by the semi-rigid support member 32), 
wherein each side opening 34 has a proximal end and a distal end, a first side and a second side (i.e., each side opening 34 is situated along the longitudinal axis such that each opening 34 has an end closer to the proximal side of the catheter and an 
However, Davis does not appear to disclose that the openings define a shape that tapers proximally over an entire length of the side opening between the distal end and the respective proximal end, wherein the first and second sides are nonparallel to the longitudinal axis.
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen. McKinnon is concerned with an intravenous catheter that reduces the high exit velocity of a fluid from side openings in the catheter (see para [0010]). McKinnon discloses that high exit velocity of fluid in a conventional intravenous catheter is undesirable for numerous reasons (see paras [0008]-[0010]), including undesirable backpressure in the catheter causing pump inefficiency or system failure, recoil force that may cause undesirable catheter tip displacement, or the undesirable piercing of the vein wall due to the pressure of the jet exiting the catheter. To reduce the high exit velocity, McKinnon discloses a shape designed to increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]). The shape has a “tear-drop” configuration (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the 
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Davis to define the shape of the opening illustrated in McKinnon, based on the teaching in McKinnon that the pointed extension—which forms the tapered, tear-drop shape and differentiates this shape from the shape disclosed in Davis—would increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]). A skilled artisan would find this improvement useful since Davis is also directed to a venous return catheter, a device which typically requires rapid blood flow exiting the catheter to deliver blood quickly back to the body. Thus, a skilled artisan would have recognized the advantages taught in McKinnon to be particularly useful in the Davis reference, which, when combined, would expectedly reduce exit velocity of blood during a rapid infusion procedure with a reasonable expectation of success in conveying the benefits taught in McKinnon.
Regarding claim 42, Davis discloses that the catheter body has a distal portion which has a closed distal end 442 (Fig. 2).
Regarding claim 44, Davis discloses that the pair of lumens extends a length of the medical catheter (see Davis at col. 4, lines 46-50 disclosing that the support member 32 extends the length of the catheter, such that the lumens 42 which are defined by the support member and the catheter inner surface also extend the same distance)

Claims 21 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moehle (U.S. Pub. 2009/0118661 A1) in view of McKinnon et al (U.S. Pub. 2010/0324503 A1), further in view of Cosgrove et al (U.S. Pat. 5,643,226, hereinafter “Cosgrove”).
Regarding claim 21, Moehle discloses a medical catheter 10 (Fig. 1) comprising:
an elongate catheter body 11 (Fig. 16c) defining a pair of lumens 12, 14 (Figs. 2, 2A, 2B), a longitudinal axis “K” (Fig. 4), and a pair of diametrically opposed side openings 660, 662 (Fig. 14A), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see para [0074]), wherein each side opening has a proximal end (located away from distal tip 650B) and a distal end (located proximate to distal tip 650B), a first side, a second side, wherein the first and second sides extend from the respective proximal end to the respective distal end, and wherein the proximal and distal end of each side opening is rounded (as clearly illustrated in Fig. 14A).
However, Moehle does not appear to disclose that the openings define a shape that tapers proximally over an entire length of the side opening between the distal end and the respective proximal end, wherein the first and second sides are nonparallel to the longitudinal axis.
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, wherein the opening defines a “tear-drop” shape (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, 
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Moehle to define the shape of the opening illustrated in McKinnon, based on the teaching in McKinnon that the pointed extension—which forms the tapered, tear-drop shape and differentiates this shape from an oval or elliptical shape disclosed in Moehle—would increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]). A skilled artisan would find this improvement useful since Moehle is also directed to a catheter that requires high flow rates (i.e., a catheter for renal replacement therapy, at which blood is replaced at a relatively high flow rate). Thus, a skilled artisan would have recognized the advantages taught in McKinnon to be particularly useful in the Moehle reference, which, when combined, would expectedly reduce exit velocity of blood during a rapid infusion procedure with a reasonable expectation of success in conveying the benefits taught in McKinnon.
 Further, it is noted that Moehle, as modified by McKinnon, does not appear to disclose that the distal end of each side opening, which is proximal to a distal end of the elongate catheter body, has a flat shape.
Cosgrove discloses a medical catheter 20 (Fig. 1) comprising an elongate catheter body and a plurality of side openings 32 (Fig. 1) where each side opening has 
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the distal end of the side opening of the invention of Moehle in view of McKinnon, such that the distal end of each side opening has a generally flat shape, based on the teaching in Cosgrove that the shape illustrated therein would cause a flow of fluid that has a diffuse characteristic suitable to reduce high velocity jetting, thus reducing the incidence of thrombo-atheroembolism while maintaining adequate flow rate and minimal damage to the blood (see Cosgrove at col. 1, lines 43-47 and col. 2, lines 8-16). A skilled artisan would find this improvement useful since Moehle is also directed to a catheter that requires high flow rates (i.e., a catheter for renal replacement therapy, at which blood is replaced at a high flow rate). Thus, a skilled artisan would have recognized the advantages taught in Cosgrove to be particularly useful in the Moehle reference, which, when combined, would expectedly reduce exit velocity of blood during a rapid infusion procedure with a reasonable expectation of success in conveying the benefits taught in McKinnon and Cosgrove.
Regarding claim 47, Moehle discloses that the pair of lumens comprises a first lumen 12 and a second lumen 14, such that the first lumen is configured to be used to introduce fluid into the patient while the second lumen is used to withdraw fluid from the patient (see Fig. 7A).

Claims 21 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (U.S. Pat. 5,984,908) in view of McKinnon et al (U.S. Pub. 2010/0324503 A1), further in view of Cosgrove et al (U.S. Pat. 5,643,226).
Regarding claim 21, Davis discloses a medical catheter 30 (Fig. 2) comprising: 
an elongate catheter body 40 (Fig. 1) defining a pair of lumens 42 (see Fig. 7 illustrating six lumens where at least a pair of lumens is defined in diametric opposition), a longitudinal axis, and a pair of diametrically opposed side openings 34 (i.e., side openings 34 are associated with each lumen 42, where diametrically opposed side openings are associated with diametrically opposed lumens 42), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see Fig. 2 illustrating the side openings 34 into the lumens 42), 
wherein the lumens of the pair of lumens define separate pathways parallel to the longitudinal axis (see Fig. 2 illustrating that the lumens 42 are parallel to the longitudinal axis and are separated by the semi-rigid support member 32), 
wherein each side opening 34 has a proximal end and a distal end (i.e., each side opening 34 is situated along the longitudinal axis such that each opening 34 has an end closer to the proximal side of the catheter and an end closer to the distal tip of the catheter). Further, Davis shows that each side opening 34 has a rounded end.
It is noted that Davis does not appear to disclose that each side opening 34 has the claimed shape, namely, a shape that tapers proximally, each side opening defining a respective opening axis that extends through the respective proximal end and the respective distal end, and is parallel to the longitudinal axis, wherein the distal end of each side opening is proximal to a distal end of the elongate catheter body and has a 
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, wherein the opening defines a “tear-drop” shape (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the distal end of the respective side opening (due to the proximal taper of the tear-drop shape).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Davis to define the shape of the opening illustrated in McKinnon, based on the teaching in McKinnon that the pointed extension—which forms the tapered, tear-drop shape and differentiates this shape from an oval or elliptical shape disclosed in Davis—would increase the surface area of the issuing jet of fluid to improve flow breakup (see McKinnon at para [0069]). A skilled artisan would find this improvement useful since Davis is also directed to a venous return catheter, a device which typically requires rapid blood flow exiting the catheter to deliver blood quickly back to the body. Thus, a skilled artisan would have recognized the advantages taught in McKinnon to be particularly useful in the Davis reference, which, when combined, 
Further, it is noted that Davos in view of McKinnon, does not appear to disclose that the distal end of each side opening, which is proximal to a distal end of the elongate catheter body, has a flat shape.
Cosgrove discloses a medical catheter 20 (Fig. 1) comprising an elongate catheter body and a plurality of side openings 32 (Fig. 1) where each side opening has a distal end that has a flat shape (see distal end 36 in Figs. 2, 3, 4 and 7 showing a flat end of the side opening).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the distal end of the side opening of the invention of Davis in view of McKinnon, such that the distal end of each side opening has a flat shape, based on the teaching in Cosgrove that the shape illustrated therein would cause a flow of fluid that has a diffuse characteristic suitable to reduce high velocity jetting, thus reducing the incidence of thrombo-atheroembolism while maintaining adequate flow rate and minimal damage to the blood (see Cosgrove at col. 1, lines 43-47 and col. 2, lines 8-16). A skilled artisan would find this improvement useful since Davis is also directed to a venous return catheter, a device which typically requires rapid blood flow exiting the catheter to deliver blood quickly back to the body. Thus, a skilled artisan would have recognized the advantages taught in Cosgrove to be particularly useful in the Davis reference, which, when combined, would expectedly reduce exit velocity of blood during a rapid infusion procedure with a reasonable expectation of success in conveying the benefits taught in McKinnon and Cosgrove.
.

Claims 23-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (U.S. Pat. 5,984,908) in view of Carter et al (U.S. Pub. 2006/0142703 A1, hereinafter “Carter”).
Regarding claims 23-26 and 29, Davis discloses a medical catheter 30 (Fig. 2) comprising: 
an elongate catheter body 40 (Fig. 1) defining a pair of lumens 42 (see Fig. 7 illustrating six lumens where at least a pair of lumens is defined in diametric opposition), a longitudinal axis, and a pair of diametrically opposed side openings 34 and wherein each side opening is in fluid communication with a respective lumen 42 of the pair of lumens (i.e., side openings 34 are associated with each lumen 42, where diametrically opposed side openings are associated with diametrically opposed lumens 42), and wherein each side opening is symmetric about the transverse axis of the elongate catheter body (as per claim 26; as shown in Fig. 1, the side openings are symmetrically circular), and each side opening is substantially symmetrical with respect to the longitudinal axis (as per claim 29; see Fig. 1).
It is noted that Davis does not appear to disclose that when the catheter body is straight, each side opening has a substantially figure-eight shape comprising an arcuate distal portion having a first diameter and an arcuate proximal portion having a second diameter, the arcuate proximal and distal portions intersecting along the transverse axis between the arcuate proximal and distal portions, such that the second diameter is 
Carter discloses a method of making a side opening in a medical catheter, the side opening consisting of overlapping holes of similar diameters formed by a drill bit 806 (see Figs. 8A-8B). Although Carter does not explicitly disclose the formation of two holes resulting in a figure-eight shape, it is understood that drilling two holes in the same overlapping configuration would result in the claimed configuration of a side opening with a substantially figure-eight shape, an arcuate proximal and distal portions each having a diameter, and the arcuate portions intersecting along the transverse axis between the portions (it is noted that Carter does not place a minimum or maximum limit on the number of holes that can be drilled, contemplating that either one or several holes may be made; see para [0040]). 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Davis according to the teaching in Carter, so as to provide the side openings in a substantially figure-eight shape as claimed, since the side opening configuration in Carter was a known shape at the time of the invention for introducing material into or out of the lumens requiring a simple manufacturing technique involving a small number of holes drilled into the catheter. Further, choosing a side opening having the shape permitted in Carter, either with the first diameter substantially equal to the second diameter (as per claim 25) or the second diameter being smaller than the second diameter (as per claim 24) would be within the realm of routine experimentation.

Claims 23-26, 29 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moehle et al (U.S. Pat. 5,984,908) in view of Carter et al (U.S. Pub. 2006/0142703 A1).
Regarding claims 23-26 and 29, Moehle discloses a medical catheter 10 (Fig. 1) comprising:
an elongate catheter body 11 (Fig. 16c) defining a pair of lumens 12, 14 (Figs. 2, 2A, 2B), a longitudinal axis “K” (Fig. 4), a transverse axis orthogonal to the longitudinal axis, and a pair of diametrically opposed side openings 660, 662 (Fig. 14A) symmetrically oriented relative to the longitudinal axis, 
each side opening in fluid communication with a respective lumen of the pair of lumens (see para [0074]), wherein the lumens define separate pathways parallel to the longitudinal axis (see Fig. 7A).
It is noted that Moehle does not appear to disclose that when the catheter body is straight, each side opening has a substantially figure-eight shape comprising an arcuate distal portion having a first diameter and an arcuate proximal portion having a second diameter, the arcuate proximal and distal portions intersecting along the transverse axis between the arcuate proximal and distal portions, such that the second diameter is smaller than the first diameter (as per claim 24), or the and second diameters are substantially equal (as per claim 25).
Carter discloses a method of making a side opening in a medical catheter, the side opening consisting of overlapping holes of similar diameters formed by a drill bit 806 (see Figs. 8A-8B). Although Carter does not explicitly disclose the formation of two holes resulting in a figure-eight shape, it is understood that drilling two holes in the 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Moehle according to the teaching in Carter, so as to provide the side openings in a substantially figure-eight shape as claimed, since the side opening configuration in Carter was a known shape at the time of the invention for introducing material into or out of the lumens requiring a simple manufacturing technique involving a small number of holes drilled into the catheter. Further, choosing a side opening having the shape permitted in Carter, either with the first diameter substantially equal to the second diameter (as per claim 25) or the second diameter being smaller than the second diameter (as per claim 24) would be within the realm of routine experimentation.
Regarding claim 48, Moehle discloses that the pair of lumens comprises a first lumen 12 and a second lumen 14, such that the first lumen is configured to be used to introduce fluid into the patient while the second lumen is used to withdraw fluid from the patient (see Fig. 7A).

Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (U.S. Pat. 5,984,908) in view of Braga (U.S. Pub. 2008/0082080 A1, hereinafter “Braga”), further in view of Periakaruppan et al (U.S. Pub. 2004/0006318 A1, hereinafter Periakaruppan).
Regarding claim 27, Davis discloses a medical catheter 30 (Fig. 2) comprising: 
an elongate catheter body 40 (Fig. 1) defining a pair of lumens 42 (see Fig. 7 illustrating six lumens where at least a pair of lumens is defined in diametric opposition), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see Fig. 2 illustrating the side openings 34 into the lumens 42).
It is noted that Davis does not appear to disclose that each side opening is L- shaped and comprises a distal portion extending in a transverse relation to the longitudinal axis and a proximal portion extending parallel to the longitudinal axis, the proximal portion intersecting the distal portion, wherein a proximal-most end of the proximal portion has a flat shape.
Braga discloses a medical catheter comprising an elongate catheter body defining a pair of lumens, a longitudinal axis, and a pair of diametrically opposed side openings 42, 44 (Figs. 3-6), each side opening in fluid communication with a respective lumen of the pair of lumens (Fig. 9), wherein each side opening is substantially L-shaped (see Figs. 5-6) and comprises a distal portion 42b (Fig. 6) extending in a transverse relation to the longitudinal axis and a proximal portion 42a (Sig. 6) extending parallel to the longitudinal axis, the proximal portion intersecting the distal portion, wherein a proximal end of the proximal portion has a flat shape (i.e., the wall 46 has a proximal end which is flat).
Further, Periakaruppan discloses a medical catheter comprises a side opening that can be formed with a proximal portion and a distal portion that have a proximal-
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings in Davis according to the teaching in Braga, in order to provide a segment that accommodate greater fluid flow in the event a greater flow capacity is needed (see Braga at para [0035]). Further, to modify the shape to have a generally flat proximal-most end of the proximal portion, as taught in Periakaruppan, instead of a generally curved shape appears to be well within the level of ordinary skill in the art according to the teaching in Periakaruppan.
Regarding claim 30, it is noted that the combination of Davis and Braga disclose that a distal-most end of the distal portion has a generally flat shape (i.e., the flat shape 52 in Figs. 5-6 of Braga), and the combination of Davis, Braga and Periakaruppan implies that the proximal-most end is substantially parallel to the distal end (i.e., Periakaruppan shows a flat proximal-most end that extending transverse to the longitudinal axis of the catheter, which would be generally parallel to the flat surface 52 in Braga).



Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered.
Applicant’s arguments regarding the Difiore reference (Remarks at pgs. 10-14) have been considered. The claim amendments have overcome the rejections over Difiore, which have been withdrawn.

Applicant argued that the Office has not shown that a skilled artisan would have had reason to modify the openings of Moehle to improve flow breakup, on the basis that the openings in Moehle (which the Office seeks to modify according to the teaching in McKinnon) are not used for power injection (Id at pg. 10). This argument appears to apply to claim 21 as well (Id at pg. 13). Applicant pointed out that Moehle discloses a third lumen 15 used for power injection that is unconnected to the lumens that are associated with the side openings (Id). 
Yet the side openings in Moehle are designed to be used for a high flow procedure, since the side openings are used for, among other things, withdrawing and delivering blood during a renal replacement procedure (see Moehle at Abstract and para [0002]). It is recognized that conventional renal replacement procedures require blood flow through the renal catheter of 100-200 mL/min (see Chacko et al, Renal replacement therapy in the intensive care unit, Indian J Crit Care Med. 2008 Oct-Dec; 12(4): 174-180) or 150-300 mL/min (see Mueller, Continuous Renal Replacement Therapy Overview, 2018). This rate is consistent with a “rapid” flow rate as defined by McKinnon, which lies within the range of 1000 cc/hour (16 mL/min) to 90,000 cc/hr (1500 mL/min) (see McKinnon at para [0007]). Thus, both Moehle and McKinnon disclose side openings which must accommodate high velocity fluid flow.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/12/2021